DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I – Fig. 5, claims 5 and 7, referring to an animal feeding bowl assembly with a closure part that has a plate and a spacer part fixed together or formed integrally. 
Species II – Fig. 6, claim 9, referring to a mounting member that has a filling aperture which comprises a filling passage.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-4, 6, 8, and 10-17.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-II lack unity of invention because even though the inventions of these species require the technical feature of a bowl for holding animal food and/or drink; and
a support structure for holding the bowl in use in an assembled condition at an elevated position with reference to a ground or floor surface on which the support structure is located;
wherein the support structure defining a cavity below the bowl, in which cavity is located, in use, a ballast material for providing stability to the bowl assembly, and
wherein the bowl assembly having a height and a width, in which the height is greater than the width; the support structure includes a support vessel, which defines an interior, in which the bowl is located in the assembled condition, and the cavity comprises a lowermost part of the interior over the prior art (claim 1); and 
in which the support structure includes a bowl mounting, for mounting the bowl in the assembled condition above the cavity; the bowl mounting includes a removable mounting member, which in the assembled condition extends across substantially the 
Lorenzana et al. disclose (Fig. 9) of a bowl (40) for holding animal food and/or drink (Abstract, animal feeder); and
a support structure (cover 20 and base 30) for holding the bowl in use in an assembled condition at an elevated position with reference to a ground or floor surface on which the support structure is located (device is assembled and the feeding bowl is elevated);
wherein the support structure (20 and 30) defining a cavity below the bowl (Fig. 6, integrated storage region 32), in which cavity is located, in use, a ballast material for providing stability to the bowl assembly (¶0018, can be filled with multiple items such as dog food which can be a weight), and
wherein the bowl assembly having a height and a width (has a height and a width), in which the height is greater than the width (height greater than the width); the support structure includes a support vessel (cover 20), which defines an interior (Fig. 9, interior of cover 20), in which the bowl is located in the assembled condition (bowl is in the depression 14), and the cavity comprises a lowermost part of the interior (cavity 32 is in the lowermost part of the interior); and
in which the support structure (20 and 30) includes a bowl mounting (Fig. 6, latch 22, and depression 28 interlocking with vertical protrusion 26), for mounting the bowl in the assembled condition above the cavity (Fig. 6, latch 22 mounts the bowl 40 in the assembled condition above the cavity 32); the bowl mounting includes a removable mounting member (latch 22 and vertical protrusion 26 can be removed from the base 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Z.T./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647